Citation Nr: 0834419	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-18 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
degenerative disc disease (DDD), status post laminectomy, to 
include as associated with herbicide exposure.

2.  Entitlement to service connection for nerve damage, to 
include as associated with herbicide exposure, or as 
secondary to a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1970 
with unverified prior active duty service of four months and 
ten days.  He served in the Republic of Vietnam from August 
1968 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  

In July 2008, the appellant testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  During the hearing 
and later in August 2008, the appellant submitted additional 
evidence, including a signed statement from his primary care 
provider.  Both the appellant and his representative waived 
initial RO consideration of this new evidence.  The Board 
accepts this additional evidence for inclusion in the record.  
See 38 C.F.R. § 20.800 (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Evidence of record does not demonstrate that lumbar spine 
DDD, status post laminectomy, was manifested during active 
service, was manifested within the first post-service year, 
or was developed as a result of any established event, 
injury, or disease during active service, including as a 
result of exposure to herbicides; DDD of the spine is not a 
disease for which service connection may be presumed based 
upon herbicide exposure.  

3.  Evidence of record does not demonstrates that nerve 
damage was manifested during active service, or was developed 
as a result of any established event, injury, or disease 
during active service, including as a result of exposure to 
herbicides, or as a result of a service-connected disability; 
nerve damage is not a disease for which service connection 
may be presumed based upon herbicide exposure.


CONCLUSIONS OF LAW

1.  Lumbar spine DDD, status post laminectomy, was not 
incurred in or aggravated by service, nor as a result of 
herbicide exposure; and degenerative arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Nerve damage was not incurred in or aggravated by 
service, nor as a result of herbicide exposure; and it is not 
proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309. 3. 310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in April 2005.  This letter notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claims, and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  Thereafter, the 
claims were reviewed and supplemental statements of the case 
were issued in March 2008 and May 2008.  

The Board notes that the appellant was not provided notice as 
to the information and evidence needed to substantiate a 
claim for secondary service connection.  Because in the 
decision herein, the Board denies service connection for 
lumbar spine DDD, the appellant cannot succeed in his attempt 
to be awarded service connection for nerve damage secondary 
to the lumbar spine DDD disorder.  Hence, there is no 
possibility of prejudice to the appellant for any inadequate 
notice as to the requirements of secondary service connection 
in this case. 

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claims for service 
connection for lumbar spine DDD, status post laminectomy, to 
include as associated with herbicide exposure, and for 
service connection for nerve damage, to include as associated 
with herbicide exposure, or as secondary to a lumbar spine 
disability.  In determining whether the duty to assist 
requires that a VA medical examination be provided or a 
medical opinion be obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that a VA 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
Here, there is no evidence beyond the veteran's own 
unsupported contentions that he incurred a lumbar spine or 
radicular neuropathy disorder as a result of service.  
Service treatment records are negative for any signs, 
symptoms, or diagnoses of either of these conditions.  
Additionally, none of the competent medical evidence of 
record provides any indication that there could be a 
connection between his present spinal degenerative disc 
disease and service or between his radicular neuropathy and 
service.  The Board finds that the veteran has not presented 
a prima facie case of entitlement to service connection for 
either claim, and there is sufficient competent medical 
evidence of record to make a decision on these claims.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected, but for acute and 
subacute peripheral neuropathy the disorder must have become 
manifest to a degree of 10 percent of more within a year of 
the last date on which the veteran was exposed to an 
herbicide agent during active service.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Veterans 
diagnosed with an enumerated disease who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(i).

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen, 7 Vet. App. 439).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).


Factual Background

Service treatment records are silent for any complaints of, 
or treatment for, back and leg pain.  On a report of medical 
history associated with a September 1965 release from active 
duty examination, the veteran checked the box indicating he 
had prior nervous trouble of some sort, but the examiner did 
not list any nervous trouble as a defect or diagnosis.  In 
the report of his May 1966 enlistment examination, the box 
indicating nervous trouble was not checked and the examiner 
found the appellant fit for duty.  A June 1969 service 
treatment record noted that the veteran referred a six-month 
abdominal complaint "to nerves".  The condition involved 
frequent urination and the veteran was treated for a physical 
and not psychological condition.  His March 1970 discharge 
examination did not refer to any spinal, musculoskeletal, 
lower extremity or psychiatric abnormalities.

A March 1999 report of a magnetic resonance imaging (MRI) 
scan showed diffuse DDD superimposed upon dextroscoliosis of 
the lower lumbar spine.  There was a bilateral L-4 exit 
foramina narrow narrowed by a disc bulging and facet 
arthrosis.  There was eccentric disc bulging vs. far left 
lateral disc at L5-S1.   

An April 1999 letter from Wausau Insurance Companies notified 
the appellant that he had been denied workers' compensation 
for right-buttock contusion as there were no objective 
findings to indicate that an injury had occurred.

A private May 1999 myelogram showed that the veteran had mild 
central canal and bilateral neural foraminal stenosis at L4-5 
secondary to annular disc bulge, with small annular disc 
bulges at L1-2, L2-3, and L5-S1 that did not cause 
significant central canal or neural foraminal stenosis.

Private medical records from Oregon Health Sciences 
University Hospital dated from May 1999 to September 1999 
revealed that the appellant had been a truck driver for 10 
years and was seen in May 1999 for right hip and leg pain 
that radiated into the posterior thigh of the right leg.  It 
was noted that he had tried multiple attempts at conservative 
measures including four injections to the hip and back.  In 
June 1999, the veteran underwent a L4-5 laminectomy and 
bilateral foraminotomies, at L4-5 and L5-S1.  In September 
1999, eight weeks after a lumbar laminectomy, he complained 
of left lateral hip pain with some radiation down his left 
leg, which caused a limp, and numbness over the anterior 
aspect of his left shin for the previous month.  

Private medical records from Northwest Surgical Specialists 
and Southwest Washington Medical Center reflect ongoing 
treatment for low back pathology.

A February 2001 VA medical record showed that the veteran 
presented with films showing herniated discs and complained 
of pain in his lower back which radiated down his left leg.  
The diagnosis was L4-L5 radiculopathy.

A Social Security Administration decision dated March 2001 
indicated that the appellant was awarded Social Security 
disability benefits for HNP at L4-5 with radiculitis status 
post lumbar laminectomy, effective February 2001.

VA medical records dated in March 2001 reveal that the 
appellant was seen for left leg and back pain.  A significant 
past medical history for low back and right radicular pain 
was noted.  It also was noted that the appellant stated that 
when he awoke from his laminectomy his right leg pain was 
gone as well as his back pain, but that he developed left leg 
pain almost immediately.

An April 2001 VA medical record noted that an EMG of the left 
lower extremity showed an isolated tibialis anterior 
abnormality which was mild.  This was possibly suggestive of 
mild chronic denervation/reinnervation but no clear evidence 
of significant recent axonal loss.  A May 2001 VA medical 
record showed that the veteran was seen for back and 
bilateral leg pain.

Additional private medical reports and VA medical records 
note ongoing treatment for radiating low back pain, without 
any opinion as to etiology.

In a May 2006 signed statement, the appellant's spouse wrote 
that the veteran was in tremendous pain every day due to his 
back.  She asked whether his daily exposure to Agent Orange 
caused his spine to be destroyed and led to his skin 
problems.

In his June 2006 substantive appeal, the appellant wrote that 
he was denied workers' compensation because it was determined 
that his problem was caused by severe arthritis in his back 
caused from something besides an injury and the injury the 
appellant suffered was that he broke his right foot when he 
stepped out of a truck.  He also wrote that his 1999 
laminectomy was the only back surgery he ever had and that 
was not for any injury, but for nerve relief.

In two April 2008 signed statements, the appellant maintained 
that his back and leg conditions were from service, but they 
were "possibly aggravated" by his later employment.  He 
also denied that he ever received workers' compensation for 
his back condition and stated that it was most likely caused 
by exposure to Agent Orange.

During his July 2008 Board hearing, the veteran testified 
that he believed that his current condition with his back and 
the results of nerve damage began while he was in service 
because of the things he had to lift, such as heavy shells, 
and because of some of the falls he encountered (Transcript, 
at pp. 3-8).  He also testified that he never filed a 
workers' compensation claim, but received Social Security 
disability benefits for back and nerve damage since 2001 
(Transcript, at pp. 3, 10, 29).  His wife testified that the 
veteran always had a problem with his back and nerve damage 
since they were married more than 19 years ago and that those 
problems grew progressively worse over time (Transcript, at 
p. 17). 

In a signed statement received during the hearing, the 
appellant's primary care physician, Dr. N.J., wrote that the 
veteran was being treated for chronic back pain and 
neuropathic pain.  She said that the veteran had back pain 
for ten years and had numerous interventions attempting to 
improve his pain, including a lumbar laminectomy, implanted 
neural stimulator, epidural injections and an epidural pain 
med pump.  She also noted that he was recently diagnosed with 
generalized neuropathy affecting all skin surfaces.  Dr. N.J. 
wrote that the veteran described this as a burning pain over 
all his body which could be so exquisite that even his 
clothing touching the skin became unbearable.

Lumbar Spine

Based on the veteran's active service in Vietnam, the Board 
presumes that the veteran was exposed to herbicides.  
However, any form of spinal DDD is not a condition enumerated 
under 38 C.F.R. § 3.309(e).  The appellant, therefore, is not 
entitled to a presumption of service connection for lumbar 
spine DDD based on herbicide exposure.  Furthermore, there is 
no medical evidence in the record that shows the appellant 
developed DDD of the spine within his first post-service 
year.  Consequently, the record must show competent medical 
evidence establishing a connection between active service and 
the veteran's development of lumbar spine DDD.  As noted 
above, the regulations governing presumptive service 
connection for Agent Orange or based on arthritis do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee, 34 F.3d 1039.

Based upon the evidence of record, the Board finds that 
lumbar spine DDD, status post laminectomy, was not manifest 
during active service, and did not develop as a result of an 
established event, injury, or disease during active service.  

In this case, service treatment records are silent as to any 
back injuries or complaints of back pain while the appellant 
was in service and his discharge examination showed no spinal 
or musculoskeletal abnormalities at separation.  As noted 
above, evidence of a diagnosis of lumbar DDD is first shown 
in 1999, approximately 29 years after separation from active 
service.  The Board also notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

The evidence of record clearly shows that the veteran 
currently has DDD as a spinal disability.  However, there is 
no competent medical evidence which provides a nexus between 
the veteran's current spine disability and any established 
event, injury, or disease from active service.  Voluminous 
private and VA post-service medical records comprise two 
large files in the appellant's claims folder.  However, none 
of those records suggests or advances any medical opinion 
that the veteran's current back disability is in some way 
related to active service.  The appellant and his 
representative fail to show any competent medical evidence 
tending to show there is a nexus between the veteran's 
current disability and his period of active service.

While the veteran may sincerely believe he has a lumbar spine 
disability that was incurred as a result of service, or due 
to exposure to Agent Orange, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim for service 
connection for lumbar spine DDD, status post laminectomy, to 
include as associated with herbicide exposure.

Nerve Damage 

Based on the veteran's active service in Vietnam, the Board 
presumes that the veteran was exposed to herbicides.  
However, the appellant's claimed nerve damage, or 
radiculopathy, is not a condition enumerated under 38 C.F.R. 
§ 3.309(e).  Certain disorders associated with herbicide 
agent exposure in service may be presumed service connected, 
but for acute and subacute peripheral neuropathy the disorder 
must have become manifest to a degree of 10 percent of more 
within a year of the last date on which the veteran was 
exposed to an herbicide agent during active service.  See 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
Assuming that the appellant's recently diagnosed generalized 
neuropathy is the equivalent of acute or subacute peripheral 
neropathy, such disease did not manifest within a year of the 
appellant's departure from Vietnam.  The appellant, 
therefore, is not entitled to a presumption of service 
connection for nerve damage based on herbicide exposure.  

The Board also notes that secondary service connection is not 
warranted for this claim as the Board has decided against a 
grant of service connection for lumbar spine DDD (see 
discussion above), and the appellant may not be awarded 
secondary service connection based on a disorder that is not 
already service-connected.  See 38 C.F.R. § 3.310.  

Consequently, the record must show competent medical evidence 
establishing a connection between active service and the 
veteran's nerve damage disorder.  As noted above, the 
regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee, 34 F.3d 1039.

Based upon the evidence of record, the Board finds that nerve 
damage was not manifest during active service, and did not 
develop as a result of an established event, injury, or 
disease during active service.  

In this case, service treatment records are silent as to any 
complaints of radicular back or leg pain while the appellant 
was in service and his discharge examination showed no 
abnormalities of his spinal, musculoskeletal, or lower 
extremities at separation.  As noted above, there were a few 
references to "nerves" in service records, but they 
referred to abdominal pain or to nervousness and not to the 
radicular claim that the appellant has developed in this 
claim.  Also, as noted above, the earliest evidence of 
radicular pain is from the late 1990s, and a diagnosis of 
generalized neuropathy affecting all the skin surfaces and 
not just the left or the right leg was made in 2008.  This is 
noted in the June 2008 letter from the appellant's current 
primary care provider, approximately 38 years after 
separation from active service.  The Board also notes that 
the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  See Maxson, 230 F.3d at 1333; Shaw, 3 Vet. App. 
365.  

The evidence of record clearly shows that the veteran 
currently has a radicular disability which his physician has 
diagnosed as generalized neuropathy.  However, there is no 
competent medical evidence which provides a nexus between the 
veteran's current neuropathy disorder and any established 
event, injury, or disease from active service.  As noted 
above, voluminous private and VA post-service medical records 
comprise two large files in the appellant's claims folder, 
but  none of these records advances any medical opinion that 
the veteran's current radicular neuropathy is in some way 
related to active service.  The appellant and his 
representative fail to show any competent medical evidence 
tending to show there is a nexus between the veteran's 
current disorder of generalized neuropathy and his period of 
active service.

While the veteran may sincerely believe that his neuropathy 
and radicular pain were incurred as a result of service, or 
due to exposure to Agent Orange, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilberti, 1 
Vet. App. at 55; Ortiz, 274 F. 3d 1361.  The preponderance of 
the evidence is against the veteran's claim for service 
connection for nerve damage, to include as associated with 
herbicide exposure, or as secondary to a lumbar spine 
disability.


ORDER

Entitlement to service connection for lumbar spine DDD, 
status post laminectomy, to include as associated with 
herbicide exposure, is denied.

Entitlement to service connection for nerve damage, to 
include as associated with herbicide exposure, or as 
secondary to a lumbar spine disability, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


